DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-12, 14-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. US 2017/0180041 in view of Snawredt US 9,363,012.
Regarding claims 1 and 18, Yi et al. discloses in Fig. 1, a method/apparatus of an optical time domain reflectometer comprising: 
a light source (i.e., OTDR 107) configured to output a monitoring light;  
an optical detection unit 105 configured to detect a return light from an optical transmission line and output a detection signal indicating an intensity of the return light;

compare the detection signal with a first threshold voltage and output a first comparison signal indicating the comparison result (paragraphs 0036, 0054);  and 
a processing unit 108 configured to detect a first timing at which the first comparison signal changes, and detect a failure of the optical transmission line when the first timing is earlier than a reference timing (paragraphs 0037, 0039, 0054). 
 	Yi does not specifically disclose a comparator, Snawerdt discloses the well-known comparator 156, 157 for comparing the detection signal with a first threshold voltage and output a first comparison signal indicating the comparison result (col. 5, line 60 to col. 6, line 20).
Before the effective filling date of the claimed invention, it would have been obvious to an artisan that the apparatus of Yi must include the well-known comparator taught by Snawerdt in order to compare the reflected signal with the threshold reference.
Regarding claim 2, Yi discloses wherein the reference timing is a timing at which the first comparison signal changes in a state in which the optical transmission line is not broken (paragraph 0054). 
 
3.  The optical time domain reflectometer according to claim 1, wherein the reference timing is a timing earlier than the timing at which the first comparison signal changes in 
 	Regarding claim 4, Yi discloses wherein the processing unit detects that the optical transmission line has been broken when the first timing is earlier than the reference timing (paragraph 0054). 
 	Regarding claim 5, Snawerdt discloses a first threshold voltage generation unit 164 configured to apply the first threshold voltage to the first comparator, wherein the processing unit controls a value of the first threshold voltage by controlling the first threshold voltage generation unit (Fig. 3; col. 5, line 60 to col. 6, line 20).
 	Regarding claim 6, Snawerdt discloses wherein the light detection unit comprises: a light receiving element 153 configured to receive the return light and convert the return light into an electric signal and an amplifier 155 configured to amplify the electric signal  (Fig. 3; col. 5, line 31 to col. 6, line 20).
 	Regarding claim 7, Snawerdt discloses wherein the amplifier is a logarithmic amplifier (Fig. 3; col. 5, lines 60-61).
 	Regarding claim 8, Snawerdt discloses wherein the electric signal is a current signal, and the amplifier is configured as a current-voltage converter (col. 5, lines 60-63).
 	Regarding claim 9, Yi discloses wherein the optical multiplexer/demultiplexer is configured as a 3-dB coupler (paragraph 0044).
 	Regarding claim 10, Snawerdt discloses a second comparator 156 configured to compare the detection signal with a second threshold voltage and output a second comparison signal indicating the comparison result, wherein the processing unit detects 
 	Regarding claim 11, Snawerdt discloses wherein the second threshold voltage is higher than the first threshold voltage, and when the second comparison signal changes and the first comparison signal does not change at the second timing, the processing unit detects that the failure other than the failure detected when the first comparison signal changes has occurred in the optical transmission line (Fig. 3; col. 5, line 31 to col. 6, line 20).
 
12.  The optical time domain reflectometer according to claim 11, wherein the processing unit detects that the optical transmission line has been deteriorated when the second comparison signal changes and the first comparison signal does not change at the second timing (paragraph 0054).
Regarding claim 14, Snawerdt discloses wherein the second threshold voltage is a voltage corresponding to the intensity of the return light at an end of the optical transmission line (col. 5, line 60 to col. 6, line 20).
 	Regarding claim 15, Snawerdt discloses a second threshold voltage generation unit 163 configured to apply the second threshold voltage to the second comparator, wherein the processing unit controls a value of the second threshold voltage by controlling the second threshold voltage generation unit (Fig. 3; col. 5, line 60 to col. 6, line 20).

	Regarding claim 19, Yi further discloses in Fig. 1, a test system of an optical transmission line comprising:
 a first optical transmission apparatus (i.e., transmission system) configured to transmit and receive optical signals; 
 a second optical transmission apparatus (i.e., OLM) configured to transmit and receive the optical signals;  an optical transmission line connecting the first optical 
transmission apparatus and the second optical transmission apparatus (see Fig. 1);  and 
an optical time domain reflectometer connected to the first optical transmission apparatus and configured to test the optical transmission line wherein the optical time domain reflectometer comprises: a light source configured to output a monitoring light;  an optical detection unit configured to detect a return light from the optical transmission line and output a detection signal indicating an intensity of the return light;  an optical 
multiplexer/demultiplexer configured to output the monitoring light input from the light source to the optical transmission line, and output the return light input from the optical transmission line to the optical detection unit;  a first comparator configured to compare the detection signal with a first threshold voltage and output a first comparison signal indicating the comparison result;  and a processing unit configured to detect a first timing at which the first comparison signal changes, and detect a failure of the optical .

3.	Claims 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
a.	Perron et al. U.S. Publication no. 2013/0088718.   Mulriple acquisition OTDR method and device
b.	Preston et al. U.S. Publication no. 2016/0187223.  Noise management for optical time delay interferometry
C.	Englund U.S. Publication no. 2019/0197846.  Method and system for distributed acoustic sensing

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dzung D Tran whose telephone number is (571)
272-3025.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number for
the organization where this application or proceeding is assigned is 703-872-9306.

Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Information regarding the status of an application may be obtained
from the Patent Center (EBC) at 866-217-9197 (toll-free).

DT
01/13/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637